Case 1:20-cv-00063-JTN-RSK ECF No. 20, PageID.61 Filed 05/04/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


DAVID MCNAIR #513007,

          Plaintiff,                            Case No. 1:20−cv−63

    v.                                          Hon. Janet T. Neff

COLLIN PRATT,

          Defendant.
                                          /



                             NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):    Telephone Sched Conf (R16)
                       May 21, 2021 10:00 AM
Date/Time:             (previously set for 5/7/2021 at 11:00 AM)
Magistrate Judge:      Ray Kent
Place/Location:


                                          RAY KENT
                                          U.S. Magistrate Judge

Dated: May 4, 2021                By:      /s/ Faith Hunter Webb
                                          Judicial Assistant
